Tilghman C. J.
delivered the Court’s opinion.
This is an indictment for perjury. Barlow was convicted in the court of Quarter Sessions of Luzerne county, and judgment was given in November 1806, that he should be imprisoned at hard labour, &c. for two years in the gaol of the county of Philadelphia, and pay a fine of ten dollars. The error assigned is, in that part óf the judgment which directs the imprisonment to be in the county of Philadelphia.
By the 4th section of the act of 5th April 1790, intitled An act to reform the penal laws of this state,” every person convicted of an offence, for which by the laws in force before the act intitled “ An act to amend the penal laws of “ this state,” burning in the hand, cutting off the ears, nailing the ear or ears to the pillory, placing in and upon the pillory, whipping or imprisonment for life may be inflicted, shall, instead of such parts of the punishment, be confined and kept at hard labour, &c. for any term not exceeding two years at the discretion of the court. This general description includes the crime of perjury. By the 28th section of the same act, the malefactors sentenced to hard labour in the several counties of this state, other than the county of Philadelphia, shall be employed in the several gaols and workhouses of the respective counties in which they were convicted; but by the 34th section of the same act, any felon convicted in any county, other than the county of Philadelphia, of any felony, for which he shall be sentenced to hard labour for the space of twelve months or upwards, may, at the discretion of the court before whom he shall be convicted, within three months after such conviction be removed to the gaol in the county of Philadelphia, and therein be confined at hard labour, &c.
By the actof 21st March 1806, the court before whom any person is convicted offelony or larceny, and sentenced to undergo imprisonment at hard labour, &c. for any term not exceeding three years, may direct the imprisonment, &c. to be in the gaol of any county within the commonwealth, or in the gaol and penitentiary of Philadelphia.
By the act ob 3d April 1804, a person convicted of per*3jury, may be punished by imprisonment at hard labour, &c. for any term not exceeding seven years, at the discretion of the court before whom he was convicted.
From the above review of the several acts of assembly on this subject, it appears, that a person convicted out of the county of Philadelphia, of any offence, other than felony or larcenv, could not be sentenced to imprisonment, &c. in the gaol of the county of Philadelphia. An alteration has been made by the act of 4th April 1807, which can have no effect on this case, being subsequent to the judgment. The Court are therefore of opinion, that the judgment of the court of General Quarter Sessions, for the county of Luzerne, was erroneous, and must be reversed.
Judgment reversed.